FILE COPY




                                   No. 07-14-00086-CR


Jeffery T. Whitfield                         §     From the County Criminal Court
  Appellant                                          No. 1 of Denton County
                                             §
v.                                                 April 9, 2015
                                             §
The State of Texas                                 Opinion by Justice Hancock
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated April 9, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo